Citation Nr: 1824383	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral retinal degeneration, status post right retinal tear repair, strabismus, and cataract removal with posterior intraocular lens insertion plus left preoperative cataract.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to December 2002. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's Form 9 Substantive Appeal was received on October 21, 2014.  The relevant Statement of the Case was issued on August 15, 2014.  While this is outside the 60-day time limit for filing a substantive appeal (and outside the 1-year time limit from the January 2013 rating decision), see 38 C.F.R. § 20.302 (b), the issue was certified to the Board in April 2017.  As a result, VA has waived any issue of timeliness with respect to the Veteran's Substantive Appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most VA examination to determine the severity of his bilateral eye disability was in May 2014.  In the Veteran's subsequent October 2014 VA Form 9 Substantive Appeal, he suggested a possible worsening of his disability, to include a decrease in his field of vision.  The Veteran also specifically addressed VA's failure to adequately consider the functional impairment resulting from his bilateral eye disability.  Given this apparent suggestion of worsening, the Board finds that a new VA examination to determine the current severity of the Veteran's disability is appropriate.

In addition, the Veteran submitted private treatment records with his Form 9 substantive appeal from 2012 to 2014, indicating that he is receiving continuing treatment.  No additional private treatment records have been associated with the file.  Any private treatment records from the subsequent four years are critical to properly adjudicating the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting any relevant private treatment records, or in the alternative, authorization to obtain such records.

2.  Obtain any outstanding VA treatment records.

3.  Schedule the Veteran for a VA eye examination to determine the current level of severity of his bilateral eye disability.

4.  Thereafter, review the record and readjudicate these pending claims.  If any remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




